Citation Nr: 0900098	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include a herniated disc and sacroiliac strain, on a direct 
basis and as secondary to the service-connected residuals of 
a right ankle fracture and calcaneal bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1995 to February 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The veteran's claim was remanded by the Board 
for further development in September 2006.

The veteran explicitly filed a claim for secondary service 
connection.  The veteran's most recent statements indicate 
that she is now claiming her back condition is a result of a 
combination of in-service practice jumps as well as secondary 
to her service-connected right ankle condition.  VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).  Because the evidence in this case reasonably 
raises claims for direct and secondary service connection, 
the issue on appeal will be analyzed as such.

In November 2008, along with the Written Brief Presentation 
to the Board, the veteran's representative submitted a 
medical statement dated in October 2008.  On December 17, 
2008, the veteran's representative added a handwritten note 
to the medical report indicating that review of that report 
by the Agency of Original Jurisdiction was waived.  
Therefore, the Board may proceed.


FINDINGS OF FACT

1.  The veteran's back disorder, manifested by a herniated 
disc, did not have its onset in or is otherwise attributable 
to service.

2.  The veteran's service-connected residuals of a right 
ankle fracture and calcaneal bursitis are not the proximal 
cause of the veteran's back disorder, manifested by a 
herniated disc.

3.  The veteran's service-connected residuals of a right 
ankle fracture and calcaneal bursitis are the proximal cause 
of the veteran's sacroiliac strain.


CONCLUSIONS OF LAW

1.  A back disorder manifested by a herniated disc was not 
incurred in or aggravated by active service, nor is the 
veteran's back disorder, manifested by a herniated disc, 
proximately due to the service-connected residuals of a right 
ankle fracture and calcaneal bursitis.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2008).

2.  The veteran's sacroiliac strain is proximately due to the 
service-connected residuals of a right ankle fracture and 
calcaneal bursitis.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



Herniated Disc

At the outset, the Board notes that the first complaints of 
back pain within the veteran's file were noted in October 
2001.  X-rays of the veteran's lumbar spine demonstrated S1 
joint dysfunction, and an MRI revealed a large herniated disc 
at L5-S1.  See VA outpatient reports, October and November 
2001, February 2005, and VA examination report, December 
2001.  

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
chronic back disorder, to include a herniated disc.  Further, 
there is also no evidence that the veteran experienced 
symptomatology related to a back disorder following an in-
service injury in August 1995 that was the ultimate cause of 
her right ankle disability.  

In order to establish entitlement to service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Again, there is ample evidence that the veteran 
suffered an injury to her right ankle in August 1995.  That 
disability was service connected in April 1996.  Elements (1) 
and (2) of the Wallin have clearly been met.  The outstanding 
question therefore is whether there is medical evidence 
establishing a nexus between the veteran's service-connected 
right ankle disability and her herniated disc.  

While a review of the veteran's VA outpatient reports reveals 
several diagnoses of back disorders, those reports are silent 
for a medical opinion linking the veteran's current diagnosis 
of a herniated disc either directly to the veteran's period 
of active service, or as secondary to her service-connected 
right ankle disabilities.

In conjunction with her appeal, the veteran was afforded a VA 
examination for compensation purposes in November 2001.  At 
that time, the veteran reported a gradual onset of pain in 
her lower back over the prior year and a half.  She also 
stated that she did not remember any particular traumatic 
occurrence related to her back disorder.  She did not report 
any prior treatment.  In fact, she stated that examiners had 
been unable to pinpoint the location of her pain.  The 
veteran took no medication for her back pain.  At that time, 
she was fully ambulatory, demonstrated a normal gait, and she 
did not require an external ambulatory aid.  An MRI revealed 
evidence of a large paracentral focal disc protrusion 
indenting the anterior subarachnoid space and effacing the 
inferior aspect of the right nerve root at the L5-S1 level.  
The examiner did not opine as to whether the veteran's 
diagnosed herniated disc was related to either her period of 
service or was secondary to any service-connected disability.

An additional VA examination was provided in October 2003.  
At that time, the examiner noted a review of the records and 
diagnosed the veteran with chronic low back pain and periodic 
radicular right leg pain secondary to a herniated disc at L5-
S1.  In contrast to her report of history in November 2001, 
in which the veteran could not recall a traumatic back 
injury, the veteran stated that a jump she made during 
maneuvers in service, which was determined to be the cause of 
her right ankle disability, also caused enough trauma to 
result in her current back pain.  Following the examination, 
the examiner opined that, if the veteran's in-service injury 
had resulted in her herniated disc, that the veteran would 
have experienced symptomatology that would have been 
sufficient for her to have made some sort of complaint to 
healthcare providers at the time of the jump.  However, the 
examiner pointed out that evidence of back symptomatology at 
that time is not contained within the veteran's service 
treatment records.  Further, regarding secondary service 
connection, the examiner stated that the veteran's herniated 
disc was not related to her service-connected ankle injury.    

A private medical opinion was rendered in October 2008.  
A.M.G., M.D., noted that the veteran injured her right ankle 
during service, and also that the veteran complained of knee 
pain in 1997 which the veteran attributed to her ankle 
disability.  The veteran reported constant pain, occasional 
stiffness, weakness, and swelling, as well as locking and 
buckling in her right knee.  According to this report, the 
veteran stated that her back pain began around 1997 to 1998, 
as opposed to the November 2001 VA examination, during which 
the veteran reported that her back pain began in 1999.  The 
veteran described episodes of low back pain radiating down 
her right leg, triggered by increased activity.  

The physician noted MRI results which revealed an enlarged 
right paracentral focal disc protrusion at the L5-S1 level.  
According to the physician, low back pain is a complex 
condition involving bones, muscles, tendons, discs, nerves, 
blood vessels, and other soft tissue.  The examiner went on 
to state that injuries of the lower extremity can affect that 
back.  She noted that the degree and nature of the injury 
often predicts the extent of instability of the structures in 
the back, and in some cases can result in a chronic back 
condition that predispose to the development of further 
injury.  The examiner then reported that:

It is difficult to determine the degree of injury 
that occurred in service; however some falls could 
result in self-limiting conditions that resolve 
over a short period of time, others could affect 
the musculature resulting in a chronic condition 
and some could affect the integrity of the bony 
structures and predispose to early degenerative 
changes [emphasis added].  

To this, the Board notes that the statements by the physician 
are, at best, equivocal in nature.  She noted that it would 
be difficult to determine the degree of injury that occurred 
in service, thereby indicating that the physician was unable 
to determine the severity of the veteran's in-service injury.  
She also stated that the veteran's injury could have been 
self-limiting, or it could affect her musculature.  And, if 
so, that this possible effect on the veteran's musculature 
could affect the integrity of the bony structures.  While it 
would appear that the physician has provided a chain of 
causation favorable to the veteran's claim for service 
connection for a herniated  disc, the physician's statements 
do not indicate that the veteran's right ankle injury was the 
definitive cause of her herniated disc, diagnosed more than 
five years following her period of service.  Instead, the 
physician's statement was a recitation of medical knowledge 
lacking a definitive medical conclusion.

The examiner also noted that, although the veteran displayed 
no evidence of severe back disease during service, it was not 
unusual that such an injury could affect the integrity of the 
bony structures of the knee and back and predispose to early 
degenerative changes and subsequent disc disease.  She 
ultimately opined that it was at least as likely as not that 
the veteran's in-service injury contributed to the 
development of her right knee pain and her current low back 
condition.  

The Board notes that, regarding a positive medical nexus 
linking the veteran's herniated disc to her right ankle 
disabilities, the physician's opinion is based on a theory of 
causation unsupported by the facts of this case.  While 
acknowledging that the veteran did not complain of low back 
pain immediately following her right ankle injury, or 
throughout her period of active service, the physician 
nonetheless formed a positive etiological nexus between the 
veteran's service-connected right ankle disability and her 
current diagnosis of a herniated disc.  To support her 
opinion, the physician noted that it would not be unusual 
that such an injury could affect the integrity of bony 
structures and predispose to early degenerative changes and 
subsequent disc disease.  Not only is this statement, like 
the one above, ultimately equivocal in nature, but the Board 
notes that the veteran has been diagnosed with sacroiliitis 
and a herniated disc, as opposed to degenerative disc 
disease.

As to the medical opinions provided, the Board notes that, 
when faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

What is important here, in addition to the equivocal nature 
of the statements described above, is the fact that the 
October 2008 physician did not opine that it was likely the 
veteran's right ankle disability caused her herniated disc.  
Instead, the physician noted that the extent of the veteran's 
in-service ankle injury was indeterminate, and that, if 
severe, could have initiated a causality chain which may have 
resulted in or contributed to the veteran's current 
condition.

In contrast, the October 2003 VA opinion noted that, if the 
veteran's in-service injury had resulted in a herniated disc, 
then the veteran would have complained of low back pain at 
the time of the injury.  Instead, the veteran's first 
documented complaints of back pain occurred more than 5 years 
following separation.  Prior medical evidence was thoroughly 
reviewed and discussed, and the examiner was unable to 
provide a positive medical opinion linking the veteran's 
current diagnosis of a herniated disc directly  to her period 
of active service.  

While each medical opinion described above is competent, and 
each provides a rationale, the Board has assigned more 
probative weight to the October 2003 opinion due to the 
thoroughly equivocal nature of the October 2008 opinion.

As to the veteran's assertions that her service-connected 
ankle disability was the ultimate cause of her current back 
disorder, the Board notes that the veteran can attest to 
factual matters of which she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and suffering an in-service injury.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to her through her 
senses, she does not have medical expertise.  See Layno.

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Colvin.  

In sum, the most persuasive evidence does not establish that 
the veteran's herniated disc is secondary to her current 
right ankle disabilities, or the direct result of her period 
of service.  Instead, the most probative evidence establishes 
that the veteran's herniated disc is not etiologically 
related to service, as supported by the documentary record, 
or the result of her service-connected ankle disabilities.  
Regarding direct service connection, the veteran herself 
stated during her November 2001 VA examination that she could 
not recall experiencing a traumatic back injury.  Further, 
the veteran's service treatment records are negative for 
complaints, treatment, or a diagnosis of a back disorder at 
that time of her injury, and the October 2003 VA examiner 
opined that, if the veteran's large disc herniation was a 
result of that in-service injury, she would have reported to 
sick call.  The Board finds it to be particularly significant 
that the veteran's record is negative for medical 
documentation of a complaint, relating to a back disorder, 
until 2001, approximately six years after the veteran's 
separation from active duty.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999).  During the veteran's November 2001 VA 
examination, she stated that she had experienced a gradual 
onset of pain over that past year and a half.  According to 
the veteran's own report, she did not begin to experience 
back pain for approximately four and a half years following 
separation from active duty.  With regard to secondary 
service connection, the October 2008 private opinion includes 
a string of possible events which may have led to the 
veteran's herniated disc, and that opinion was ultimately 
equivocal.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's herniated disc is 
not related to her period of service, nor is it secondary to 
her service-connected right ankle disabilities.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The preponderance is against the veteran's claim, 
and it must be denied.

Sacroiliac Strain

In addition to the diagnoses discussed above, the veteran was 
also diagnosed with sacroiliac strain.  See VA examination 
report, October 9, 2003, medical opinion of A.M.G., M.D., 
2008.   Thus, element (1) of Hickson has been satisfied.

As noted above, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
chronic back disorder.  There is also no evidence that the 
veteran experienced symptomatology related to sacroiliac 
strain following an in-service injury in August 1995.  

A medical report from August 1997 noted laxity in the 
veteran's right ankle, as well as abnormal heel wear on the 
veteran's shoes.  Also that month, a report from a physician 
with Westminster family medicine noted abnormal wear on her 
shoes, in that the lateral aspect of her right shoe wore 
abnormally fast and differently from the left.

The veteran's April 2001 VA examination revealed an awkward 
gait.  It was noted that the veteran would sway as she 
walked, and that seemed to be exacerbated with tandem gait.  
She had a difficult time balancing on either foot.  

Following the veteran's VA examination for compensation 
purposes in October 2003, the veteran was diagnosed with 
sacroiliac strain.  At that time, the veteran reported that 
she injured her right ankle during her period of service, and 
that the pain had persisted.  In addition to pain, the 
veteran noted swelling, stiffness, and weakness in her right 
ankle.  Although the veteran denied the use of assistive 
devices to walk, she noted that she wore orthotics in her 
shoes.  The veteran also reported constant pain in her right 
knee.  The veteran ambulated with a relatively steady gait 
during the examination, however it was noted that she planted 
her right foot all at once, as opposed to a normal heel 
strike/toe off.  The examiner opined that that the veteran's 
sacroiliac strain, based on clinical findings, was related to 
her abnormal gait which is at least as likely as not due to 
her right ankle injury.

The veteran's diagnosis of sacroiliac strain was noted in the 
private medical opinion of October 2008.  The physician 
reported that the veteran wore orthotics and had significant 
physical abnormalities relating to her foot strike.  While 
the ultimate opinion referred to a general "back 
condition," as opposed to separate opinions for sacroiliac 
strain and a herniated disc, it was noted that injuries of 
the lower extremity may have played a role in the veteran's 
back pain, to include sacroiliac joint disease.  Although the 
Board assigned a lower probative value to this opinion with 
regard to the veteran's herniated disc, the Board notes that 
this opinion, with regard to the veteran's sacroiliac strain, 
follows a more direct path toward secondary causation.

While the veteran has not provided evidence to demonstrate a 
sacroiliac strain in service, the veteran has provided 
evidence of a current disability, evidence of a service-
connected disability, and medical evidence establishing a 
nexus between the service-connected disability and the 
current disability.  See Wallin.  The October 2003 VA 
examination diagnosed the veteran with sacroiliac strain, and 
that diagnosis was confirmed in October 2008.  Further, there 
is ample evidence that the veteran suffered an injury to her 
right ankle in August 1995, that her disability was service 
connected in April 1996, and that her service-connected 
disability is more likely than not the proximal cause of her 
sacroiliac strain.  It then follows that elements (1), 
(2),and (3) of the Wallin have clearly been met.  As such, 
although direct service connection for sacroiliac strain is 
not warranted, entitlement to service connection for 
sacroiliac strain, as secondary to her right ankle 
disability, must be granted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  With 
respect to the veteran's claim of entitlement to service 
connection for sacroiliac strain, as secondary to her 
service-connected ankle disabilities, this claim is being 
granted in full, therefore any notice deficiencies were not 
prejudicial to the veteran.

Regarding entitlement to service connection for a back 
disorder manifested by a herniated disc, to include as 
secondary to the service-connected residuals of a right ankle 
fracture and calcaneal bursitis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

Although inadequate notice was sent to the veteran prior to 
the initial adjudication of her claim, as the original notice 
only addressed the requirements of direct service connection, 
adequate notice was received prior to the readjudication of 
the veteran's claim in September 2007 (in accordance with the 
readjudication provisions of the VCAA).  A letter dated in 
October 2006 satisfied the duty to notify provisions with 
regard to secondary service connection.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that  38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letters informed 
the veteran that it was ultimately her responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in her possession.  See Pelegrini II, at 
120-21.  

The October 2007 letter also informed the veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole - is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.)  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the October 2006 
notice was provided to the veteran, the claim was 
readjudicated in September 2007.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in October 2003 to obtain an 
opinion as to whether her back disorder, manifested by a 
herniated disc, was incurred during her period of active 
service or was otherwise proximal to her service-connected 
residuals of a right ankle fracture and calcaneal bursitis.  
The report is thorough and supported by the record.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a back disorder 
manifested by a herniated disc, to include as secondary to 
the service-connected residuals of a right ankle fracture and 
calcaneal bursitis, is denied.

Entitlement to service connection for sacroiliac strain as 
secondary to the service-connected residuals of a right ankle 
fracture and calcaneal bursitis is granted.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


